Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the second to last line of claim 6, “batter” has been corrected to --battery--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or teach the combination of aspects amounting to the claimed animated waterfowl decoy device, requiring two support members intersecting at a pivot, the decoy device being in a cruciform configuration when deployed and in use (Fig. 1), and a linear configuration for storage (Fig. 4). Each support has a pulley at opposite ends, a drive belt wrapped around the pulley wheels, and a drive motor operatively associated with the drive motor. Specifically, the claimed combination is constructed such that the decoy device does not need any anchoring devices, is easily deployable, and is self-contained. 
Note that, in addition to the context of “self-contained” granted by each independent claim, the instant specification further discusses, “It will be appreciated from the foregoing that 
The disclosure to Elliott et al. (US 7975422, “Elliott”) as previously relied upon, discloses a decoy system similar to the claimed invention; however, Elliott is silent to a self-contained decoy device which is capable of being deployed in the water as is, by unfolding the linear storage configuration into a cruciform configuration for use. 
While Tourtellotte et al. (US 7273198, “Tourtellotte”) as previously relied upon, discloses a similar deployment and storage configuration, Tourtellotte does not make up for the deficiencies of Elliott above. 
The construction of the instant device is critical to the ease of deployment and to lessen the amount of space and weight that the device takes up, as apparent to one of ordinary skill in the art. This amounts to simple placement and removal techniques, discussed in part in instant paragraphs [0030 & 0036].
This statement is not intended to necessarily state all the reasons for allowance of all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP § 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Barlow whose telephone number is (571)272-8141. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.T.B./Examiner, Art Unit 3643                                                                                                                                                                                                        


/PETER M POON/Supervisory Patent Examiner, Art Unit 3643